Exhibit 10.1

Boingo Wireless, Inc.

Amended and Restated 2001 Stock Incentive Plan

Notice of Option Grant

 

You have been granted the following option to purchase Common Stock of Boingo
Wireless, Inc. (the “Company”):

 

Name of Optionee:

 

«FirstName» «LastName»

 

 

 

Total No. of Common Shares Granted:

 

«Shares»

 

 

 

Type of Option:

 

Incentive Stock Option

 

 

 

Exercise Price Per Share:

 

$«PurchasePrice»

 

 

 

Total Purchase Price:

 

«TotalPP»

 

 

 

Effective Date of Grant:

 

«EffectiveDate»

 

 

 

Vesting Commencement Date:

 

«VestingDate»

 

Your grant is subject to your execution of the attached Stock Option Agreement
(the “Agreement”), and is governed by the terms of the Agreement and the
Company’s Amended and Restated 2001 Stock Incentive Plan. These documents
describe the terms, conditions and restrictions applicable to your stock option.

 

--------------------------------------------------------------------------------


 

The option granted pursuant to this Agreement and the securities issuable upon
the exercise thereof have not been registered under the Securities Act of 1933,
as amended and may not be sold, pledged, or otherwise transferred without an
effective registration thereof under such act or an opinion of counsel,
satisfactory to the company and its counsel, that such registration is not
required.

 

Boingo Wireless, Inc.

Amended and Restated 2001 Stock Incentive Plan

Incentive Stock Option Agreement

 

This Incentive Stock Option Agreement (this “Agreement”) is made as of
«EffectiveDate», by and between, Boingo Wireless, Inc., a Delaware corporation
(the “Company”), and «FirstName» «LastName» (“Optionee”) with reference to the
following facts:

 

I.             Optionee has received an option (the “Option”) to purchase Common
Stock under the Company’s Amended and Restated 2001 Stock Incentive Plan (the
“Plan”);

 

II.            The Option is conditioned on the Optionee entering into this
Agreement; and

 

III.          The Optionee wishes to accept the Option and enter into this
Agreement.

 

Now, therefore, in consideration of the mutual promises and covenants set forth
herein, the parties hereto hereby agree as follows:

 

Section 1.  Grant of Option

 

(a)           Option.  On the terms and conditions set forth in the Notice of
Option Grant and this Agreement, the Company grants to the Optionee on the Date
of Grant the option to purchase at the Exercise Price the number of shares of
Common Stock set forth in the Notice of Option Grant. This option is intended to
be an Incentive Stock Option, as provided in the Notice of Option Grant, subject
to adjustment as provided in the Plan.  Accordingly, Optionee must be an
Employee at the time of the grant of this Option. Furthermore the Exercise Price
must not be less than one hundred ten percent (110%) of the Fair Market Value of
the Common Stock as of the date of this Option if Optionee is a Ten Percent
Shareholder of the Company, or one hundred percent (100%) of the Fair Market
Value of the Common Stock as of the date of this Option in the case of any other
Employee.

 

(b)           Option Plan and Defined Terms. This option is granted pursuant to
the Plan, a copy of which the Optionee acknowledges having received.  The
provisions of the Plan are incorporated into this Agreement by this reference.
Capitalized terms are defined in Section 15 of this Agreement or in the Plan.

 

--------------------------------------------------------------------------------


 

Section 2.              Right to Exercise

 

(a)           Exercisability.  Subject to Subsection (c) below and the other
conditions set forth in this Agreement, Optionee shall acquire a vested interest
in twenty-five percent (25%) of the Common Stock subject to this option upon
Optionee’s completion of one year of Service measured from and after the Vesting
Commencement Date.  Optionee shall acquire a vested interest in the remaining
Common Stock subject to this option in successive equal monthly installments of
2.0833% per month upon Optionee’s completion of each of the thirty-six (36)
months of Service measured from and after the date that is one year after the
Vesting Commencement Date. However, the aggregate Fair Market Value of Common
Stock (determined as of the date of grant) with respect to which this Incentive
Stock Options becomes exercisable by the Optionee during any calendar year shall
not exceed one hundred thousand dollars ($100,000) or such other limit as may be
required by Code Section 422. To the extent that the limit is exceeded, the
Options will be treated as Nonstatutory Options (but all of the other provisions
of the Option shall remain applicable), with the first Options that were granted
to the Participant to be treated as Incentive Stock Options.

 

(b)           Acceleration.  In the event of a Change in Control before the
Optionee’s Service with the Company terminates, in addition to all shares of
Common Stock subject to this option that are otherwise vested as of such Change
in Control, an additional fifty percent (50%) of the then unvested shares of
Common Stock subject to such option shall become vested and exercisable
immediately prior to such Change in Control, and the remaining unvested shares
subject to such option will vest and become exercisable in accordance with the
same vesting schedule originally provided in Section 2(a) of this Agreement.  In
the event that the Optionee experiences a Constructive Termination (as defined
below) in connection with or within twelve (12) months following a Change in
Control, all unvested shares of Common Stock subject to this option shall become
fully vested and exercisable.

 

“Constructive Termination” means the occurrence of any of the following: 
(i) the involuntary discharge of the Optionee by the Company (or the Parent or
Subsidiary employing such Optionee) for reasons other than Cause, (ii) the
voluntary resignation of the Optionee following a change in the Optionee’s
position with the Company (or the Parent or Subsidiary employing such Optionee)
that materially reduces such Optionee’s level of authority or responsibility,
(iii) the voluntary resignation of the Optionee following a reduction in the
Optionee’s base salary by more than 10%, or (iv) the voluntary resignation of
the Optionee following receipt of notice that the Optionee’s principal workplace
will be relocated more than 35 miles.

 

(c)           Effect of Exercise.  Upon exercise of all or any part of the
Option, the number of shares of Common Stock subject to the Option under this
Agreement shall be reduced by the number of shares of Common Stock with respect
to which such exercise is made.

 

(d)           Stockholder Approval.  Any other provision of this Agreement
notwithstanding, no portion of this option shall be exercisable at any time
prior to the approval of the Plan by the Stockholders of the Company.

 

--------------------------------------------------------------------------------


 

Section 3.              No Transfer or Assignment of Option

 

The Option shall be exercisable during the Optionee’s lifetime only by the
Optionee or by the Optionee’s guardian or legal representative and shall be
nontransferable, except that the Optionee may transfer all or any part of the
Option by will or by the laws of descent and distribution as provided in
Section 5.

 

Section 4.              Exercise Procedures

 

(a)           Notice of Exercise and Payment of Purchase Price.  The Optionee or
the Optionee’s representative may exercise this option by giving written notice,
on the form attached hereto as Annex A (or such other form as may be specified
by the Company), to the Company pursuant to Section 14(c) (the “Notice of
Exercise”).  The Notice of Exercise shall specify the election to exercise this
option and the whole number of shares of Common Stock for which it is being
exercised. The Notice of Exercise shall be signed by the person exercising this
option.  In the event that this option is being exercised by the representative
of the Optionee, the Notice of Exercise shall be accompanied by proof
satisfactory to the Company of the representative’s right to exercise this
option.  The Optionee or the Optionee’s representative shall deliver to the
Company, at the time of giving the Notice of Exercise, payment for the full
amount of the Purchase Price.  The Purchase Price shall be paid in cash or cash
equivalents or in such other form of consideration as shall be permitted from
time to time by the Board or Committee, including, without limitation, if so
permitted, (i) by a promissory note made by the Optionee in favor of the
Company, upon the terms and conditions determined by the Board or Committee, and
secured by the Common Stock issuable upon exercise in compliance with applicable
law (including, without limitation, state corporate law, federal margin
requirements, and the rules of any stock exchange or other securities market on
which the Common Stock is traded), (ii) by Common Stock already owned by the
Optionee, (iii) by the exchange of Options having a value equal to such purchase
price or (iv) if the Common Stock is then publicly traded, through a Broker’s
Transaction.

 

(b)           Issuance of Stock.  After receiving a proper Notice of Exercise,
the Company shall issue the number of shares of Common Stock as to which this
option was exercised to and in the name of the person on whose behalf this
option was exercised.

 

(c)           Withholding Taxes.  In the event that the Company determines that
it is required to withhold any tax as a result of the exercise of this option,
the Optionee, as a condition to the exercise of this option, shall make
arrangements satisfactory to the Company to enable it to satisfy all withholding
requirements. The Optionee shall also make arrangements satisfactory to the
Company to enable it to satisfy any withholding requirements that may arise in
connection with the vesting or disposition of Common Stock purchased by
exercising this option.  To the extent the Optionee elects to satisfy the
withholding requirements that arise in connection with the exercise of this
option by having the Company withhold shares of Common Stock, such withholding
shall include that number of additional shares of Common Stock that equals the
largest number of whole shares of Common Stock with a fair market value
(determined as of the date of exercise) that does not exceed the aggregate
income and employment tax withholdings that apply, calculated at the withholding
tax rate elected by the Optionee for such purpose.

 

--------------------------------------------------------------------------------


 

(d)           Automatic Net Exercise.  In the event this option has not been
exercised in full as of the last business day prior to its expiration (as
determined in accordance with Section 5, below), to the extent the option is
then vested and outstanding, it will be automatically net exercised on such date
by delivering to the Optionee or the Optionee’s representative the difference
between (i) the total number of whole shares of Common Stock being exercised
minus (ii) the sum of (x) the number of shares of Common Stock that equals the
largest number of whole shares of Common Stock having an aggregative fair market
value that does not exceed the aggregate exercise price applicable to all shares
of Common Stock being exercised, plus (y) the number of shares of Common Stock
that equals the largest number of whole shares of Common Stock having an
aggregate fair market value that does not exceed the aggregate income and
employment tax withholdings that apply, calculated at the withholding tax rate
the Optionee has elected for such purpose.

 

Section 5.              Term and Expiration

 

(a)           Term.  This option shall expire no later than ten years after the
Effective Date of Grant.  However, if Optionee is a Ten Percent Shareholder, the
option shall expire not later than five (5) years from the date of this Option.

 

(b)           Termination of Service (Except by Death or for Cause).  If the
Optionee’s Service terminates for any reason other than death or for Cause, then
this option shall expire on the earliest of the following occasions:

 

(i)            The expiration date determined pursuant to Subsection (a) above;

 

(ii)           The date three months after the termination of the Optionee’s
Service for any reason other than Disability; or

 

(iii)          The date six months after the termination of the Optionee’s
Service by reason of Disability.

 

The Optionee may exercise all or part of the Optionee’s Options at any time
before the expiration of such Options pursuant to the preceding sentence, but
only to the extent that such Options had become exercisable before the
Optionee’s Service terminated (or became exercisable as a result of the
termination) and the underlying Common Stock had vested before the Optionee’s
Service terminated (or vested as a result of the termination). The unvested
portion of such Options shall lapse when the Optionee’s Service terminates.  In
the event that the Optionee dies after the termination of the Optionee’s Service
but before the expiration of the Optionee’s Options, all or part of such Options
may be exercised (prior to expiration) by the executor or administrator of the
Optionee’s estate or by any person who has acquired such Options directly from
the Optionee by beneficiary designation, bequest or inheritance, but only to the
extent that such Options had become exercisable before the Optionee’s Service
terminated (or became exercisable as a result of the termination) and the
underlying Common Stock had vested before the Optionee’s Service terminated (or
vested as a result of the termination).

 

--------------------------------------------------------------------------------


 

(c)           Death of the Optionee.  If the Optionee dies while in Service,
then this option shall expire on the earlier of the following dates:

 

(i)            The expiration date determined pursuant to Subsection (a) above;
or

 

(ii)           The date 12 months after the Optionee’s death.

 

All or part of this option may be exercised at any time before its expiration
under the preceding sentence by the executor or administrator of the Optionee’s
estate or by any person who has acquired this option directly from the Optionee
by beneficiary designation, bequest or inheritance, but only to the extent that
this option had become exercisable before the Optionee’s death.  When the
Optionee dies, this option shall expire immediately with respect to the number
of shares of Common Stock for which this option is not yet exercisable.

 

(d)           Termination for Cause.  If the Optionee’s Service is terminated
for “Cause,” then this Option shall expire and terminate upon the date of such
termination and shall not thereafter be exercisable as to any Common Stock
subject hereto, whether or not this Option is then exercisable as to any Common
Stock.

 

Section 6.              Legality of Initial Issuance

 

No Common Stock shall be issued upon the exercise of this option unless and
until the Company has determined that:

 

(a)           It and the Optionee have taken any actions required to register
the Common Stock purchased pursuant to this option under the Securities Act or
to perfect an exemption from the registration requirements thereof; and

 

(b)           All applicable provisions of state or federal law, and the
rules of any stock exchange or securities market on which the Common Stock is
traded have been satisfied.

 

Section 7.              No Registration Rights

 

The Company may, but shall not be obligated to, register or qualify the resale
of Common Stock under the Securities Act or any other applicable law.  The
Company shall not be obligated to take any affirmative action in order to cause
the resale of Common Stock acquired under this Agreement to comply with any law.

 

Section 8.              Restrictions on Transfer

 

(a)           Securities Law Restrictions.  Regardless of whether the offering
and sale of Common Stock under the Plan have been registered under the
Securities Act or have been registered or qualified under the securities laws of
any state, the Company at its discretion may impose restrictions upon the sale,
pledge or other transfer of such Common Stock (including the placement of
appropriate legends on stock certificates or the imposition of stop-transfer
instructions) if, in the judgment of the Company, such restrictions are
necessary or desirable in order to achieve compliance with the Securities Act,
the securities laws of any state or any other law, and the rules of any stock
exchange or securities market on which the Common Stock is traded.

 

--------------------------------------------------------------------------------


 

(b)           Market Stand-Off.  In connection with any underwritten public
offering by the Company of its equity securities pursuant to an effective
registration statement filed under the Securities Act, including the Company’s
initial public offering, the Optionee shall not directly or indirectly sell,
make any short sale of, loan, hypothecate, pledge, offer, grant or sell any
option or other contract for the purchase of, purchase any option or other
contract for the sale of, or otherwise dispose of or transfer, or agree to
engage in any of the foregoing transactions with respect to, any Common Stock
acquired under this Agreement without the prior written consent of the Company
or its underwriters. Such restriction (the “Market Stand-Off”) shall be in
effect for such period of time following the effective date of the final
prospectus for the offering as may be requested by the Company or such
underwriters.  In no event, however, shall such period exceed 180 days.  In the
event of the declaration of a stock dividend, a spin-off, a stock split, an
adjustment in conversion ratio, a recapitalization or a similar transaction
affecting the Company’s outstanding securities without receipt of consideration,
any new, substituted or additional securities which are by reason of such
transaction distributed with respect to any Common Stock subject to the Market
Stand-Off, or into which such Common Stock thereby become convertible, shall
immediately be subject to the Market Stand-Off.  In order to enforce the Market
Stand-Off, the Company may impose stop-transfer instructions with respect to
such securities until the end of the applicable stand-off period.  The Company’s
underwriters shall be beneficiaries of the agreement set forth in this
Subsection (b).  This Subsection (b) shall not apply to Common Stock acquired by
Optionee in the Company’s public offering under the Securities Act or the sale
of any shares to an underwriter pursuant to an underwriting agreement.

 

(c)           Investment Intent at Grant.  Optionee represents and agrees that
the Common Stock to be acquired upon exercising this option will be acquired for
investment, and not with a view to the sale or distribution thereof.

 

(d)           Administration.  Any determination by the Company and its counsel
in connection with any of the matters set forth in this Section 8 shall be
binding on the Optionee and all other persons.

 

Section 9.              Adjustment of Stock; Extraordinary Corporate Event

 

In the event of any transaction described in Section 10(a) of the Plan, the
number and kind of shares of Common Stock subject to this option and the
Exercise Price shall be adjusted as set forth in Section 10 of the Plan.  In the
event that the Company is a party to a merger, consolidation or exchange of
equity interests, this Option will be governed by the provisions of
Section 10(b) of the Plan.

 

--------------------------------------------------------------------------------


 

Section 10.  Right of First Refusal

 

By accepting a grant under the Plan, the Optionee agrees that the shares of
Common Stock issuable under the Plan upon exercise of an Option shall be subject
to a right of first refusal on behalf of the Company and its assignees, as
follows:

 

(a)           Before any Common Stock issued under the Plan to Optionee may be
sold or transferred (including any transfer by operation of law), such Common
Stock shall first be offered to the Company as follows:

 

(i)            The Optionee shall deliver a notice (the “Notice”) to the Company
stating (A) his or her bona fide intention to sell or transfer such Common
Stock, (B) the number of shares of Common Stock to be sold or transferred,
(C) the price and other terms and conditions of sale at which he or she proposes
to sell or transfer such Common Stock, and (D) the name of the proposed
purchaser or transferee.

 

(ii)           Within 30 days after receipt of the Notice, the Company may elect
to purchase any or all of the shares of Common Stock to which the Notice refers,
at the price per share and upon the terms and conditions specified in the
Notice, in the case of a sale for cash.  If the Notice involves a transfer or
sale other than for cash, the Company shall pay the Fair Market Value of such
Common Stock.  An election by the Company to purchase the Common Stock shall be
made by written notice to the Optionee, specifying the number of shares to be
purchased. If the Company elects not to purchase any or all of the shares of
Common Stock, the Company may assign its right to purchase the remaining shares
of Common Stock.

 

(iii)          If the Company or its assignee does not elect to purchase all of
the shares of Common Stock to which the Notice refers, the Participant may sell
or transfer the remaining shares to any purchaser or transferee named in the
Notice at, in the case of a sale, the price specified in the Notice or at a
higher price, provided that such sale or transfer is consummated within 60 days
following receipt of the Notice by the Company and provided, further, that any
such sale is in accordance with all the terms and conditions specified in the
Notice and upon the terms and conditions hereof.

 

(iv)          The provisions of Paragraphs (a)(i) through (a)(iv) shall not
apply to a transfer of any Common Stock pursuant to a Permitted Transfer;
provided that the transferee shall receive and hold such Common Stock subject to
the provisions of this Section 10 and there shall be no further transfer of such
shares by any Permitted Transferee.

 

(v)           No Common Stock may be sold or transferred without full compliance
with this Section 10, and any sale or transfer that is not in compliance with
this Section 10 shall be void.  The Company shall not be required to transfer on
its books any Common Stock which shall have been sold or transferred in
violation of any of the provisions set forth in this Section 10, or to treat as
the owner of such Common Stock or to accord the right to vote as such owner or
to pay dividends to, any transferee to whom such Common Stock shall have been so
transferred.

 

--------------------------------------------------------------------------------


 

(b)           All certificates representing the Common Stock issued under this
Agreement shall have endorsed thereon substantially the following legend:

 

The shares represented by this certificate are subject to a right of first
refusal in favor of Boingo Wireless, Inc. or its assignee as set forth in the
Amended and Restated 2001 Stock Incentive Plan of Boingo Wireless, Inc. pursuant
to which such shares were issued, a copy of which is available at the principal
office of Boingo Wireless, Inc.

 

(c)           Notwithstanding the above, neither the Company nor any other
person shall have any right under this Section 10 at any time after the Company
registers a class of equity securities under the Securities Exchange Act of
1934, as amended.

 

Section 11.  Drag-along Rights

 

(a)           Drag-Along Right.  In the event that Investors determine to accept
an offer from any person to purchase all or substantially all of the Common
Stock of the Company owned by them, then, if so desired by the Investors,
Optionee shall sell pursuant to such offer to purchase all Common Stock
purchased pursuant to this Option (the “Option Stock”) Optionee then holds (the
“Drag-Along Sale”). Optionee and all other stockholders participating in such
Drag-Along Sale (i) shall receive the same consideration per share of Common
Stock (or equivalent share), shall be subject to the same terms and conditions
of sale and shall otherwise be treated equally or, where appropriate, pro rata
based upon the number of shares of Common Stock (or equivalent stock), held by
Optionee and such other members and (ii) shall execute such documents and take
such actions as may be reasonably required by any such selling Investors.

 

(b)           Notice.  The selling Investors shall provide Optionee with written
notice (the “Sale Notice”) prior to the date of the Drag-Along Sale (the
“Drag-Along Sale Date”).  The Sale Notice shall set forth:  (i) the name and
address of each proposed transferee or purchaser of shares of Common Stock of
the Company in the Drag-Along Sale; (ii) the proposed amount and form of
consideration to be paid for such shares and the terms and conditions of payment
offered by each proposed transferee or purchaser; (iii) confirmation that the
proposed purchaser or transferee has been informed of the “Drag-Along Rights”
provided for herein and has agreed to purchase shares of Common Stock of the
Company in accordance with the terms hereof; and (iv) the Drag-Along Sale Date.

 

(c)           Consent.  Optionee hereby consents to any proposed sale, transfer
or other form of transaction described in Section 11(a) and agrees to execute
such agreements, powers of attorney, voting proxies or other documents and
instruments as may be necessary or desirable to consummate such sale, transfer,
reorganization, exchange, merger, combination or other form of transaction. 
Optionee further agrees to timely take such other actions as Investors may
reasonably request in connection with the approval of the consummation of such
sale, transfer or other form of transaction, including voting as a stockholder
to approve any such transaction and waiving any appraisal rights that Optionee
may have in connection therewith.

 

--------------------------------------------------------------------------------


 

Section 12.  Proxy

 

Optionee hereby revokes all previous proxies and other rights granted to third
persons with regard to the Option Stock (other than those arising hereunder or
under the Plan) and any and all other securities issued in respect thereof or in
substitution thereof (collectively, the “Subject Securities”) and hereby
appoints the Secretary of the Company, effective from and after the Effective
Date of Grant of this Option (the “Proxy Date”), as Optionee’s proxy holder,
with full power of substitution, as to all of the Subject Securities (a) to
exercise all rights of any nature whatsoever in respect of the Subject
Securities and to execute any instrument in respect thereof, including without
limitation to attend and vote at any meeting of the stockholders of the Company
and any adjournment thereof held on or after the Proxy Date, and (b) to execute
any and all written consents of stockholders of the Company executed on or after
the Proxy Date, with the same effect as if Optionee had personally attended the
meetings or had personally voted the Subject Securities or had personally signed
such written consents. This proxy is coupled with an interest and is
irrevocable, and shall be binding upon all transferees receiving any Subject
Securities in a Permitted Transfer.  The provisions of this Section 12 shall
terminate upon the initial public offering of an equity security of the Company.

 

Section 13.  Marital Dissolution or Legal Separation

 

In connection with the dissolution of Optionee’s marriage or the legal
separation of Optionee and Optionee’s spouse, the Company shall have the right
(the “Special Purchase Right”), exercisable at any time during the sixty (60)
day period following the Company’s receipt of the required Dissolution Notice
(as defined below), to purchase from Optionee’s spouse, in accordance with the
provisions of this Section 13, all or any portion of (i) the Option, (ii) the
shares of Common Stock issuable pursuant to any portion of the Option that is
unexercised (the “Option Stock”) and (iii) the shares of Common Stock issued
upon exercise of the Option by Optionee (the “Exercised Stock”), that would
otherwise be awarded to such spouse in settlement of any community property or
other marital property rights such spouse may have in such Option Stock or
Exercised Stock.

 

Optionee shall promptly provide the Secretary of the Company with written notice
(“Dissolution Notice”) of (a) the entry of any judicial decree or order
resolving the property rights of Optionee and Optionee’s spouse in connection
with their marital dissolution or legal separation or (b) the execution of any
contract or agreement relating to the distribution or division of such property
rights.  The Dissolution Notice shall be accompanied by a copy of the actual
decree of dissolution or settlement agreement between Optionee and Optionee’s
spouse that provides for the award to the spouse of the Option, Option Stock or
the Exercised Stock, in settlement of any community property or other marital
property rights such spouse may have in such Option, Option Stock or Exercised
Stock. The Special Purchase Right shall be exercisable by written notice
(“Purchase Notice”) delivered to Optionee and Optionee’s spouse within sixty
(60) days after the Company’s receipt of the Dissolution Notice.  The Purchase
Notice shall indicate (x) the number of shares to be purchased, in the case of
Exercised Stock, and the number of shares covered by the Option, in the case of
an award of all or any part of the Option or the Option Stock, (y) the date the
purchase is to be effected (such date to be not less than five (5) business
days, nor more than ten (10) business days, after the date of the Purchase
Notice) and (z) the purchase price per share to be paid for such Option, Option
Stock or Exercised Stock, which shall be as set forth below.  Prior to the close
of business on the date specified for the purchase, the Company shall pay to
Optionee’s spouse (in cash or cash equivalents) an amount equal to the purchase
price, multiplied by the number of shares of

 

--------------------------------------------------------------------------------


 

Exercised Stock to be purchased, or multiplied by the number of shares of the
Option Stock to be purchased, as specified in the Purchase Notice.  The unvested
portion of the Option or Option Stock shall be canceled without consideration. 
The purchase price for the Option or Option Stock that has vested but which is
not exercised shall be the Fair Market Value (as defined in the Plan) less the
Exercise Price, and the purchase price for Exercised Stock shall be their Fair
Market Value (as defined in the Plan).  In the event of any conflict between
this Section 13 and the provisions of Section 10, the provisions of this
Section 13 shall control.

 

Section 14.  Miscellaneous Provisions

 

(a)           Rights as a Stockholder.  Neither the Optionee nor the Optionee’s
representative shall have any rights as a Stockholder with respect to any Common
Stock subject to this option until (i) the Optionee or the Optionee’s
representative becomes entitled to receive such Common Stock by filing a notice
of exercise and paying the Purchase Price pursuant to Section 4(a) and (ii) the
Optionee or the Optionee’s representative has satisfied any other requirement
imposed on Stockholders by applicable law or any other agreement among the
Stockholders.

 

(b)           At-Will Service; No Retention Rights. Nothing in this Agreement or
in the Plan shall confer upon Optionee any right to continue in Service for any
period of specific duration or interfere with or otherwise restrict in any way
the rights of the Company (or any Parent or Subsidiary employing or retaining
Optionee). Optionee hereby agrees and affirms that Optionee’s Service is for no
specified period and can be terminated by either Optionee or the Company (or any
such Parent or Subsidiary) for any reason, with or without Cause, at any time,
and that this is the full and complete agreement between Optionee and the
Company on this matter.  Optionee’s “at-will” Service relationship may only be
changed in the manner specified in his or her offer and acceptance of Service.

 

(c)           Notice.  Any notice required by the terms of this Agreement shall
be given in writing and shall be deemed effective upon personal delivery (which
may be by overnight courier) or upon deposit with the United States Postal
Service, by registered or certified mail, with postage and fees prepaid.  Notice
shall be addressed to the Company at its principal executive office and to the
Optionee at the address that he or she most recently provided to the Company.

 

(d)           Entire Agreement.  The Notice of Option Grant, this Agreement and
the Plan constitute the entire contract between the parties hereto with regard
to the subject matter hereof.  They supersede any other agreements,
representations or understandings (whether oral or written and whether express
or implied) which relate to the subject matter hereof.

 

(e)           Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, as such laws are applied
to contracts entered into and performed in such state.

 

--------------------------------------------------------------------------------


 

Section 15.  Definitions

 

(a)           “Agreement” shall mean this Option Agreement.

 

(b)           “Board” shall mean the Board of Directors of the Company.

 

(c)           “Cause” shall mean (i) Optionee’s unauthorized use or disclosure
of the confidential information or trade secrets of the Company, which use
causes material harm to the Company, (ii) Optionee’s conviction of, or the entry
of a pleading of guilty or nolo contendere by Optionee to a felony under the
laws of the United States or any state thereof, or a crime involving moral
turpitude; (iii) Optionee’s gross negligence or willful misconduct or Optionee’s
continued failure to satisfactorily perform assigned duties after receiving
written notification from the Company; (iv) an act of fraud or dishonesty
committed by Optionee against the Company, or (vi) any other misconduct by
Optionee that is materially injurious to the business or reputation of the
Company.

 

(d)           “Change in Control” shall mean:

 

(i)            The consummation of a merger or consolidation of the Company with
or into another entity or any other reorganization, or an exchange of equity
interests or other transaction where all the Company’s stockholders immediately
prior to such transaction own less than 50% of the outstanding combined voting
securities of the continuing or surviving entity immediately after such merger,
consolidation or other transaction; or

 

(ii)           The consummation of sale, transfer or other disposition of all or
substantially all of the Company’s assets.

 

In no event will any securities issued in connection with any public offering be
treated as, or be used to meet the definition of, a Change in Control.

 

(e)           “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

(f)            “Committee” shall mean a committee of the Board of Directors, as
described in Section 2 of the Plan.

 

(g)           “Common Stock” shall mean (i) Common Stock of the Company, and
(ii) any security into which such Common Stock is converted.

 

(h)           “Company” shall mean Boingo Wireless, Inc., a Delaware
corporation.

 

(i)            “Effective Date of Grant” shall mean the date specified in the
Notice of Option Grant, which date shall be the later of (i) the date on which
the Board of Directors resolved to grant this option or (ii) the first day of
the Optionee’s Service.

 

(j)            “Exercise Price” shall mean the amount for which one share of
Common Stock may be purchased upon exercise of this option, as specified in the
Notice of Option Grant.

 

--------------------------------------------------------------------------------


 

(k)           “Incentive Stock Option” means an option to purchase Common Stock
that is intended to be an incentive stock option under Section 422 of the Code.

 

(l)            “Investors” shall mean a majority of the holders of the Common
Stock and any preferred stock of the Company, or any of their respective
successors or transferees.

 

(m)          “Nonstatutory Option” means any option to purchase Common Stock
that is not an Incentive Stock Option.

 

(n)           “Notice of Option Grant” shall mean the document so entitled to
which this Agreement is attached.

 

(o)           “Optionee” shall mean the individual named in the Notice of Option
Grant.

 

(p)           “Plan” shall mean the Boingo Wireless, Inc. Amended and Restated
2001 Stock Incentive Plan, as in effect on the Date of Grant.

 

(q)           “Purchase Price” shall mean the Exercise Price multiplied by the
number of shares of Common Stock with respect to which this option is being
exercised.

 

(r)            “Securities Act” shall mean the Securities Act of 1933, as
amended.

 

(s)           “Stockholder” shall mean a person who is a Stockholder of the
Company.

 

(t)            “Vesting Commencement Date” shall mean the vesting commencement
date set forth on the Notice of Option Grant attached to this Agreement.

 

In Witness Whereof, the parties have entered this Agreement on the date first
indicated above.

 

 

 

Boingo Wireless, Inc., a Delaware corporation

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

Optionee

 

 

 

 

 

 

 

Name:

«FirstName» «LastName»

 

 

 

 

Address:

 

 

 

 

 

--------------------------------------------------------------------------------


 

Spousal Consent

 

The undersigned spouse of «FirstName» «LastName» (“Optionee”) has read and
hereby approves the foregoing Option Agreement dated as of «EffectiveDate».  In
consideration of the Company’s granting Optionee the option to purchase Common
Stock in accordance with the terms of such Agreement, the undersigned hereby
agrees to be irrevocably bound by all the terms and provisions of such
Agreement, including (specifically) the right of the Company (or its assignees)
to purchase any and all interest or right the undersigned may otherwise have in
such Stock pursuant to community property laws or other marital property rights.

 

 

Optionee’s Spouse

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------


 

Annex A

Notice of Exercise

 

Boingo Wireless, Inc.

Date:                           

10960 Wilshire Blvd. Suite 800

Los Angeles, CA 90024

 

Attn: Corporate Secretary

 

Dear Corporate Secretary:

 

I am the holder of an option (the “Option”) granted by Boingo Wireless, Inc.
(the “Company”) on                      ,            to purchase up to an
aggregate of              shares of the Company’s Common Stock pursuant to the
terms of a Notice of Option Grant and Option Agreement dated as of such date
between the Company and me.  I hereby exercise the Option with respect to
           shares of Common Stock (the “Common Stock”) subject to the Option,
and I hereby present with this Notice of Exercise funds payable to the Company
in the amount of $               .   , which represents the full purchase price
for the Common Stock.

 

I hereby represent and warrant to the Company as follows:

 

1.             I am acquiring the Common Stock for investment for my own
account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and I have no present intention of selling,
granting any participation in, or otherwise distributing the Common Stock. I do
not have any contract, undertaking, agreement or arrangement with any person to
sell, transfer or grant participations to such person or to any third person,
with respect to any of the Common Stock.

 

2.             I understand that the Common Stock is characterized as
“restricted securities” under the federal securities laws inasmuch as it is
being acquired from the Company in a transaction not involving a public offering
and that under such laws and applicable regulations such securities may not be
resold without registration under the Securities Act of 1933, as amended except
in certain limited circumstances.

 

3.             I understand that the Common Stock is subject to certain rights
and obligations, including a right of first refusal, a drag along right and a
“lockup” provision in the event of a public offering of the Company’s equity
securities.

 

I further agree not to make any disposition of all or any portion of the Common
Stock except in accordance with the Company’s Amended and Restated 2001 Stock
Incentive Plan and unless and until the transferee has agreed in writing for the
benefit of the Company to be bound by the terms of the Option and the Plan.

 

I acknowledge that no oral or written representations have been made to me in
connection with the offer and sale of the Common Stock by the Company or any
officer, employee, agent or affiliate of the Company.

 

 

Optionee:

 

 

 

 

Optionee’s Spouse:

 

 

 

 

 

 

--------------------------------------------------------------------------------